United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20531
                         Summary Calendar


LARRY WAYNE DAVENPORT,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3145
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Wayne Davenport, Texas state prisoner # 868719, is

appealing the district court’s denial of his 28 U.S.C. § 2254

habeas petition as time-barred.   Davenport was convicted

following a jury trial of felony theft and was sentenced as a

habitual offender to 60 years’ imprisonment.

     Davenport argues that the limitation period should have been

equitably tolled because the state habeas trial court delayed

filing his state application for postconviction relief.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20531
                                -2-

     Davenport has failed to demonstrate that he diligently

pursued his rights.   Nor has Davenport shown that he was actively

misled by state officials or was prevented in some extraordinary

way from exercising his rights.   Thus, the district court did not

abuse its discretion in refusing to apply the doctrine of

equitable tolling to the limitations period.     Coleman v. Johnson,

184 F.3d 398, 402-03 (5th Cir. 1999).     The dismissal of the

petition as time-barred is AFFIRMED.